Title: From George Washington to the United States Senate and House of Representatives, 4 January 1790
From: Washington, George
To: United States Senate and House of Representatives


          
            Sir,
            United-States [New York] January 4th 1790
          
          Whenever there shall be a sufficient number of the two Houses of Congress assembled to proceed to business, I request to be informed of it. And also at what time and place it will be convenient for Congress that I should meet them, in order to make some oral communications at the commencement of their session. I have the honor to be, Sir, Your most humble servant
          
            Go: Washington
          
        